This suit was instituted in the Justice's Court of Nueces County by J. W. Baize against J. H. Robinson Truck Lines, Inc., seeking to recover damages alleged to have been sustained by Baize as a result of the negligent driving of a truck belonging to the Truck Lines Company.
A trial was first had in the Justice's Court, and an appeal taken to the County Court where a trial de novo was had before the court without the intervention of a jury, resulting in judgment in Baize's favor for the sum of $125, from which judgment the Truck Lines Company has prosecuted this appeal.
Appellant requested the trial judge to file findings of fact and conclusions of law. They were not filed within the time required by Art. 2247, Vernon's Ann.Civ.Stats. The appellant, in writing, called the attention of the trial court to his failure to file such findings and conclusions within the time prescribed, but the trial court again failed to file such findings of fact and conclusions of law within the additional five days allowed him under the provisions of Art. 2247, supra. There is no statement of facts in the record. Such failure on the part of the trial judge, under such circumstances, constituted reversible error. Art. 2247, supra; Art. 2208, Vernon's Ann.Civ.Stats.; Averill v. Wierhauser, Tex.Civ.App. 175 S.W. 794; United States Fidelity 
Guaranty Co. v. Loyd, Tex.Civ.App. 278 S.W. 282; Barnett v. Barnett, Tex.Civ.App. 98 S.W.2d 215.
The judgment is reversed and the cause remanded.